Exhibit 10.(q)

 

Execution Version

 

Protective Life Corporation

2801 Highway 280 South

Birmingham, AL 35223

 

August 7, 2013

 

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, CT 06901

Attention: Structured Fixed Income

 

Second Amended and Restated Guarantee Agreement

 

Dear Sirs and Madams,

 

                This letter agreement (this “Guarantee”) amends and restates in
its entirety, as of August 7, 2013 (the “Amendment Closing Date”), the Amended
and Restated Guarantee Agreement, dated as of April 23, 2010 (the “Original
Closing Date”) and amended and restated as of November 21, 2011 (the “Prior
Closing Date”), between Protective Life Corporation (the “Company”, “we” or
“us”) and UBS AG, Stamford Branch (“UBS” or “you”) regarding the Fee Letter,
originally dated as of the Prior Closing Date and as amended and restated as of
the Prior Closing Date and as of the Amendment Closing Date, between Golden Gate
III Vermont Captive Insurance Company (the “Borrower”) and UBS (as the same has
been and may be amended, supplemented, modified or replaced from time to time,
the “Fee Letter”).  In connection with the Reimbursement Agreement, originally
dated as of the Original Closing Date and as amended and restated as of February
14, 2011, as of the Prior Closing Date and as of the Amendment Closing Date,
between Borrower and UBS (as the same has been and may be amended, supplemented,
modified or replaced from time to time, the “Reimbursement Agreement”), we
hereby agree and confirm that:

 

                (a)           we irrevocably and unconditionally guarantee to
you performance by the Borrower of its payment obligations in respect of all
Fees under and in accordance with the Reimbursement Agreement and the Fee
Letter; and

 

                (b)           whenever the Borrower does not pay any Fee, or
portion thereof, when due in accordance with the Reimbursement Agreement and the
Fee Letter, we shall, within ten (10) Business Days from first written demand
from you to us following such failure by the Borrower to pay when due, pay such
Fee or portion thereof as if we were the principal obligor,

 

                provided that, in each case above, any amount of a Fee
irrevocably and finally paid by the Borrower to you prior to your receipt of any
payment made by us under the terms of this Guarantee shall reduce the obligation
of the Company under this Guarantee to pay you such Fee (or portion thereof) by
an amount equal to such payment.

 

--------------------------------------------------------------------------------


 

                This Guarantee is a continuing guarantee, and will extend to any
existing balance of Fees payable by the Borrower under the Reimbursement
Agreement or the Fee Letter, regardless of any intermediate payment or discharge
in whole or in part (including, for the avoidance of doubt, as a result of the
occurrence and/or continuance of any bankruptcy, reorganization, dissolution,
insolvency, liquidation or similar proceedings with respect to the Borrower)
other than pursuant to the proviso in the paragraph above.

 

                The obligations of the Company under this Guarantee shall
terminate and the Company shall cease to have further liability under this
Guarantee (save for any amount then due under this Guarantee) upon the final
payment of all Fees by the Borrower pursuant to the Reimbursement Agreement and
the Fee Letter.  For the avoidance of doubt, this Guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time any payment made
by the Company under this Guarantee or by the Borrower in respect of Fees is
rescinded or must otherwise be returned by UBS or any other person upon the
insolvency, bankruptcy, or reorganization of the Borrower or the Company or
otherwise, all as though such payment had not been made.  You hereby agree to
execute all releases, instruments of discharge and/or documents as may be
reasonably necessary to effect or evidence the release of the Company from all
liability under or in connection with this Guarantee following such termination
and related request by us.

 

                Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Reimbursement Agreement.

 

                This Guarantee may be executed in one or more counterparts, each
of which shall be an original but all of which together shall constitute one and
the same instrument. If any provision of this Guarantee, or the application
thereof to any person or circumstance, is held invalid or unenforceable, the
remainder of this Guarantee, and the application of such provision to other
persons or circumstances, shall not be affected thereby, and to such end, the
provisions of this Guarantee are agreed to be severable. Nothing in this
Guarantee, express or implied, is intended to confer upon any person not a party
to this Guarantee any rights or remedies of any nature whatsoever under or by
reason of this Guarantee.

 

                This Guarantee shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. This Guarantee
may not be amended, supplemented, waived or modified except by an instrument in
writing signed on behalf of each of the parties hereto and with the consent of
UBS and any amendment made without such consent shall be void ab initio;
provided that such consent of UBS is not unreasonably withheld or delayed.

 

                This Guarantee constitutes the entire agreement between the
parties hereto and supersedes all prior agreements and understandings both
written or oral, between the parties with respect to the subject matter hereof.
This Guarantee may not be assigned by either party hereto without the written
consent of the other party, and any such assignment without such consent shall
be void and of no force and effect.

 

This Guarantee is not intended to be and is not, and nothing herein contained
and nothing done by the Company pursuant to this Guarantee shall be deemed to
constitute, a guarantee by

 

2

--------------------------------------------------------------------------------


 

the Company of, any obligation of the Borrower other than its obligation to pay
Fees pursuant to the Reimbursement Agreement and the Fee Letter.

 

  Nothing contained in this Guarantee shall be construed as requiring us to make
any loan, advance, capital contribution or other investment at the time
otherwise required to be made under this Guarantee that is not then be permitted
to be made because of any law or governmental rule or regulation applicable to
us.

 

                This Guarantee shall be construed in accordance with and
governed by the law of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

Please sign below to indicate your agreement and acceptance of the foregoing.

 

 

 

Very truly yours,

 

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

Name:

 

Title:

 

Accepted, Agreed and Consented to:

 

UBS AG, STAMFORD BRANCH

 

 

 

Name:

 

Title:

 

 

 

 

 

Name:

 

Title:

 

 

Signature page to the Second Amended and Restated Guarantee Agreement

 

--------------------------------------------------------------------------------